   Case: 3:19-cr-00040-TMR Doc #: 44 Filed: 05/14/20 Page: 1 of 6 PAGEID #: 411




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA

                   Plaintiffs                    Case No. 3:19-CR-0040

-vs-                                               Judge Thomas M. Rose

DAMIAN L. JACKSON

              Defendant


ENTRY AND ORDER DENYING DEFENDANT’S MOTION TO MODIFY SENTENCE
 PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)(i) (Doc. 35) AND THE SUPPLEMENTS TO
    THE MOTION (Docs. 37 & 38) AND MOTION TO WAIVE EXHAUSTION
 REQUIREMENTS DUE TO COVID-19 PUBLIC HEALTH EMERGENCY (Doc. 36).


       This case is before the Court on the Motion to Modify Sentence Pursuant to 18 U.S.C. §

3582 (c)(1)(A)(i) (Doc. 35), Motion to Waive Exhaustion Requirements Due to COVID-19 Public

Health Emergency (Doc. 36), Supplement to Motion to Reduce Sentence (Doc. 37) and Second

Supplement to Motion to Modify Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 38)

filed by Defendant, Damian L. Jackson. Defendant brings these motions requesting the Court to

allow him to be released from confinement because of the recent outbreak of COVID-19 at F.C.I.

[Federal Correctional Institution] Elkton. In these Motions, the Defendant acknowledges that he

has not been able to demonstrate that he has exhausted his BOP [Bureau of Prisons] remedies, but

specifically requests that the Court waive that requirement. In support of these motions, the

Defendant cites U.S. v. Beck (Case No. 2:07-cr-213), a decision in the Southern District of Ohio,

where the district court concluded “that the exhaustion requirements found in 18 U.S.C. §

3582(c)(1)(A) are claim-processing and waivable” by a court. (Doc. 38-1.) Although this Court

                                               1
    Case: 3:19-cr-00040-TMR Doc #: 44 Filed: 05/14/20 Page: 2 of 6 PAGEID #: 412




finds that there is support for the conclusion that the exhaustion requirements found in 18 U.S.C.

§ 3582(c)(1)(A) are claim-processing rules (thus, not “jurisdictional”),1 that court’s further

conclusion that the exhaustion requirements are waivable appears to conflict with the Supreme

Court’s decision in Ross v. Blake, 136 S. Ct. 1850, 1856-57, 195 L. Ed 2d. 117 (2016) – a case

that was not addressed by the Beck court.

          In other words, Ross precludes a court from waiving the exhaustion requirements

regardless of whether a court might find them to be jurisdictional or non-jurisdictional (claim-

processing rules).

         Ross involved a court-created exception to the exhaustion requirement in the Prison

Litigation Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e(a). Ross, 136 S. Ct. at 1854-55. The

court below had “adopted an unwritten ‘special circumstances’ exception to” the exhaustion

requirement in the PLRA. Id. The court below therefore permitted some prisoners to pursue

litigation even when they had failed to exhaust available administrative remedies. Id.

        The Supreme Court began its analysis with the text of the PLRA. Id. at 1856. It found

that, aside from one exception within the statutory text itself, “the PLRA’s text suggests no limits

on an inmate’s obligation to exhaust – irrespective of any ‘special circumstances.’ And that

mandatory language means a court may not excuse a failure to exhaust, even to take such

circumstances into account.” Id. The Court further explained:

        No doubt, judge-made exhaustion doctrines, even if flatly stated at first, remain
        amenable to judge-made exceptions. But a statutory exhaustion provision stands
        on a different footing. There, Congress sets the rules – and courts have a role in
        creating exceptions only if Congress wants them to. For that reason, mandatory
        exhaustion statutes like the PLRA establish mandatory exhaustion regimes,

1
 But see, e.g, United States v. Johnson, No. CR RDB-14-0441, 2020 U.S. Dist. LEXIS 59206, at *7-12, 2020 WL
1663360 (D. Md. Apr. 3, 2020) (finding that the administrative exhaustion requirements of § 3582(c)(1)(A) are
“jurisdictional” in nature and cannot be waived).

                                                       2
   Case: 3:19-cr-00040-TMR Doc #: 44 Filed: 05/14/20 Page: 3 of 6 PAGEID #: 413




        foreclosing judicial discretion. See, e.g., McNeil v. United States, 508 U.S. 106,
        111, 113 S. Ct. 1980, 124 L. Ed. 2d 21 (1993) (‘We are not free to rewrite the
        statutory text’ when Congress has strictly ‘bar[red] claimants from bringing suit in
        federal court until they have exhausted their administrative remedies’). Time and
        again, this Court has taken such statutes at face value—refusing to add unwritten
        limits onto their rigorous textual requirements.

Id. at 1857 (first internal citation omitted) (alteration in original).

        Therefore, the conclusion in Beck that the exhaustion requirements in 18 U.S.C. §

3582(c)(1)(A) are waivable directly conflicts with Ross’ holding that a court may not excuse

exhaustion requirements mandated by statute because “mandatory exhaustion statutes … establish

mandatory exhaustion regimes, foreclosing judicial discretion” to excuse or waive them. Ross,

136 S. Ct. at 1856-57 (emphasis added). As one district court has explained, whether the

exhaustion requirements in 18 U.S.C. § 3582(c)(1)(A) are “jurisdictional” versus “non-

jurisdiction” (such as claims processing rules) is not an issue that needs to be addressed because

the court “ha[s] no authority under the FSA to waive exhaustion.” United States v. Epstein, No.

CR 14-287, 2020 U.S. Dist. LEXIS 62833, at *12 n.3, 2020 WL 1808616 (D.N.J. Apr. 9, 2020).

        Although Ross involved the PLRA while 18 U.S.C. § 3582(c)(1)(A) is part of the First Step

Act (“FSA”), numerous courts have found that the Ross holding applies to the exhaustion

requirements of § 3582(c)(1)(A). See, e.g., Epstein, 2020 U.S. Dist. LEXIS 62833, at *7 (finding

that the PLRA is analogous to the FSA and applying Ross to deny, without prejudice, a motion for

compassionate relief for failure to fulfill the statutory exhaustion requirements); United States v.

Alam, No. CR 15-20351, 2020 U.S. Dist. LEXIS 61588, at *6-7, 2020 WL 1703881 (E.D. Mich.

Apr. 8, 2020) (denying emergency motion for compassionate release and concluding that the

failure to comply with the exhaustion requirements “cannot be excused, even in light of the

COVID-19 pandemic” because Ross holds that courts lack the authority to craft such an


                                                    3
    Case: 3:19-cr-00040-TMR Doc #: 44 Filed: 05/14/20 Page: 4 of 6 PAGEID #: 414




exception); Johnson, 2020 U.S. Dist. LEXIS 59206, at *13-14 (finding that, even if the exhaustion

requirements in 18 U.S.C. § 3582(c)(1)(A) are not a jurisdictional bar, Ross “explicitly prohibited”

the court from waiving them); United States v. Schultz, No. 17-CR-193S, 2020 U.S. Dist. LEXIS

66512, at *8-13, 2020 WL 1872352 (W.D.N.Y. Apr. 15, 2020). “Simply put, the FSA does not

provide [a district court] with the authority to excuse [a] [d]efendant’s failure to exhaust his

administrative remedies or to waive the 30-day waiting period. Indeed, to hold otherwise would

contravene well-settled principles set forth in the Supreme Court’s decisions in Ross and Booth.”

Epstein, 2020 U.S. Dist. LEXIS, at *12 (citing Ross and Booth v. Churner, 532 U.S. 731, 741 n.6,

121 S. Ct. 1819, 149 L. Ed. 2d 958 (2001) (“[W]e stress the point … that we will not read futility

or other exceptions into statutory exhaustion requirements where Congress has provided

otherwise”)).

        In Beck, the order cited three cases to support its statement that, “[t]aking the outbreak of

COVID-19 into account, some district courts have reasoned that the exhaustion requirements

should not apply in a rigid manner.” (See Doc. 38-1.) However, like Beck, two of those cases

completely fail to mention Ross.2 The other one references Ross but fails to comprehend its

holding and fails to address it. United States v. Wen, No. 6:17-cr-6173, 2020 U.S. Dist. LEXIS

64395, at *10-11, 2020 WL 1845104 (W.D.N.Y. Apr. 13, 2020) (stating, without supporting legal

citation, that “even if the exhaustion requirement is not subject to ‘judge-made exceptions,’ the

law is well-established that even statutory exhaustion requirements—so long as not jurisdictional

in nature—are subject to the doctrines of waiver and equitable estoppel”). Wen was criticized in



2
 Those two cases are United States v. Haney, No. 19-CR-541, 2020 U.S. Dist. LEXIS 63971, at *8, 2020 WL
1821988 (S.D.N.Y. Apr. 13, 2020) and United States v. Vaughn, No. 2:16-CR-20035, 2020 U.S. Dist. LEXIS
64882, at *8 (W.D.Ark. Apr. 14, 2020).

                                                      4
    Case: 3:19-cr-00040-TMR Doc #: 44 Filed: 05/14/20 Page: 5 of 6 PAGEID #: 415




an opinion issued two days later from the same court. Schultz, 2020 U.S. Dist. LEXIS 66512, at

*11-12 (listing the Wen decision as one of “several” that “fail to recognize the ‘different footing’

between statutorily-required and judge-made exhaustion provisions”) (citing Ross, 136 S. Ct. at

1856-57). Additionally, the Wen case involved what presumably is a relatively unique factual

scenario where, due to misrepresentations made by the government to the defendant prisoner, the

court found that the Government had engaged in affirmative misconduct and the exhaustion

requirements would be waived on equitable estoppel grounds. Wen, 2020 U.S. Dist. LEXIS 64395,

at *14-15.

         Finally, although not specifically addressing whether the FSA’s exhaustion requirement

may be subject to judicially-created exceptions, the Third Circuit Court of Appeals recently found

that § 3582(c)(1)(A)’s exhaustion requirement “presents a glaring roadblock foreclosing

compassionate release at this point” despite the “risks that COVID-19 poses in the federal prison

system.” U.S. v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The Third Circuit Court of Appeals

supported its decision with the text of the statute, while also considering the Bureau of Prisons’

statutory role.3 Id.; see also U.S. v. Rushton, No. 4:18-cr-329, 2020 U.S. Dist. LEXIS 76922, 2020

WL 2104554 (N.D. Ohio May 1, 2020) (relying on statutory text, Raia, and that “the exhaustion

requirement serves the important purpose of allowing the BOP—an agency that is in a better



3
  Specifically, the Third Circuit stated: “We do not mean to minimize the risks that COVID-19 poses in the federal
prison system, particularly for inmates like Raia. But the mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot independently justify compassionate release, especially
considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s spread. Given
BOP’s shared desire for a safe and healthy prison environment, we conclude that strict compliance with §
3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance. And given the Attorney
General’s directive that BOP ‘prioritize the use of [its] various statutory authorities to grant home confinement for
inmates seeking transfer in connection with the ongoing COVID-19 pandemic,’ we anticipate that the statutory
requirement will be speedily dispatched in cases like this one.” Raia, 954 F.3d at 597 (internal citation omitted)
(alteration in original).

                                                         5
   Case: 3:19-cr-00040-TMR Doc #: 44 Filed: 05/14/20 Page: 6 of 6 PAGEID #: 416




position to understand an inmate’s health and circumstances relatively to the rest of the prison

population and identify ‘extraordinary and compelling reasons’ for release—the opportunity to

address such requests in the first instance,” in denying prisoner’s motion for compassionate release

without prejudice). Furthermore, although not expressly addressing the FSA, the Fifth Circuit

Court of Appeals recently held that—despite the COVID-19 pandemic—the PLRA’s exhaustion

requirements cannot be waived or excused. Valentine v. Collier, No. 20-20207, 2020 U.S. App.

LEXIS 12941, at *14-18, 956 F.3d 797 (5th Cir. Apr. 22, 2020) (relying on Ross).

       Section 3582 (c)(1)(A) expressly provides that the court “may not modify a term of

imprisonment” upon a motion brought by a defendant until “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier….” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Given

Mr. Jackson’s inability to establish that he has exhausted his Bureau of Prisons remedies and that

he cannot otherwise show that either condition of this statutory exhaustion requirement has been

fulfilled, the Court is unable to grant the motions.

       Based upon the Court’s rationale, the Defendant’s Motions are not well founded and

therefore are DENIED.

       IT IS SO ORDERED.



Date: May 14, 2020                                                s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE




                                                  6
